Case 2:18-cv-02184-PKH Document 28                       Filed 03/29/19 Page 1 of 11 PageID #: 218



                                   In the United States District Court
                                      Western District of Arkansas
                                          Fort Smith Division

  Stephanie Reygadas                                                           Plaintiff

  v.                                   Case No. 2:18-cv-02184-PKH

  DNF Associates, LLC                                                          Defendant


            Plaintiff’s Opposition to Defendants’ Motion for Summary Judgment

           Since, the Court denied DNF Associates, LLC’s motion to dismiss Reygadas

  complaint, the Third Circuit in Barbato v. Greystone Alliance, LLC, rejected the oft-

  cited but seldom followed “passive debt buyer” argument these types entities are

  not “primary purpose” debt collectors under the FDCPA. This Court should
                                                                         1




  follow the Third Circuit’s lead because Reygadas has raised a genuine issue of

  material fact the DNF Associates, LLC is a debt collector under the FDCPA.

           And when Congress created the FDCPA, it legislated against a legal

  backdrop of ordinary agency laws and intended the FDCPA to incorporate such

  rules. Under this reasoning, Reygadas shows how the Jacob Firm’s knowledge that

  Reygadas was represented by counsel is imputed to DNF Associates, LLC – the

  principal that trusted these agents to sue Reygadas to collect the debt. Once that

  knowledge is imputed to DNF it had to inform Radius Global Solutions of

  Reygadas’ representation, or it bore liability under the FDCPA.




  1
      Barbato v. Greystone Alliance, LLC, 916 F.3d 260 (3d Cir. 2019).



                                                                                              1
Case 2:18-cv-02184-PKH Document 28                        Filed 03/29/19 Page 2 of 11 PageID #: 219



                                           Argument and Authorities

            Although summary judgment is proper where there is no genuine issue of

  material fact, this is not a case in which the Court should grant summary

  judgment to DNF.           2




            A defendant who seeks summary judgment on a plaintiff’s claim must

  demonstrate the absence of a genuine dispute of material fact by either (1)

  submitting summary-judgment evidence that negates the existence of a material

  element of the plaintiff’s claim or (2) showing there is no evidence to support an

  essential part of the plaintiff’s claim. Defendants cannot rely on conclusory
                                                    3




  statements to establish that plaintiff has not presented evidence on an essential

  element of his claim. Rather, Defendants must demonstrate the absence of a

  genuine factual dispute. Only if Defendants meet their burden is a plaintiff
                                      4




  required to respond by summary judgment proof to show a genuine dispute of

  material fact.      5




            In determining whether a genuine dispute of material fact prevents

  summary judgment, a court must consider all evidence in the light most favorable

  to the plaintiff as the nonmovant. The court must resolve all reasonable doubts
                                                6




  about the facts for the plaintiff as the nonmovant.               7




  2
   Fed. R. Civ. P. 56(a); see Scott v. Harris, 550 U.S. 372, 380 (2007); Celotex Corp. v. Catrett, 477 U.S. 317,
  322 (1986).
  3
      See Bedford v. Doe, 880 F.3d 993 (8th Cir. 2018).
  4
      Celotex Corp., 477 U.S. at 322-23.
  5
      See Fed. R. Civ. P. 56(e)(3).
  6
      See Leonetti’s Frozen Foods, Inc. v Rew Marketing, Inc., 887 F.3d 438 (8th Cir. 2018).
  7
      See Sisney v. Kaemingk, 886 F.3d 692 (8th Cir. 2018).



                                                                                                              2
Case 2:18-cv-02184-PKH Document 28                     Filed 03/29/19 Page 3 of 11 PageID #: 220



            Reygadas must prove these essential elements of the Fair Debt Collection

  Practices Act and the Arkansas Fair Debt Collection Practices Act:

            (1)    the plaintiff is a consumer or person protected by the FDCPA and the
                   AFDCPA ,   8




            (2)    the debt being collected is a consumer debt ,     9




            (3)    the defendant is a debt collector or other person subjected to the
                   FDCPA and the AFDCPA , and    10




            (4)    a violation of one of the FDCPA’s and the AFDCPA’s requirements.      11




            Defendants’ move for summary judgment on the third and fourth elements

  of these claims.


  I.        Reygadas has shown a genuine issue of material fact that DNF is a debt
            collector.

            “The term ‘debt collector’ means any person who uses any instrumentality of

  interstate commerce or the mails in any business the principal purpose of which is

  the collection of any debts, or who regularly collects or attempts to collect, directly

  or indirectly, debts owed or due or asserted to be owed or due another” The      12




  “principal purpose” prong (at issue here) and the “regularly collects” prong (not

  at issue here) provide language defining who is included in the term “debt

  collector,” triggering most of the FDCPA’s and AFDCPA’s protection of

  consumers. Despite these two prongs inclusion in the same sentence, the



  8
       15 U.S.C. § 1692a(3) and Ark. Code Ann. § 17-24-502(2).
  9
       15 U.S.C. § 1692a(5) and Ark. Code Ann. § 17-24-502(4).
  10
       15 U.S.C. § 1692a(6) and Ark. Code Ann. § 17-24-502(5)(A).
  11
       15 U.S.C. §§ 1692b-1692j and Ark. Code Ann. §§ 17-24-503 - 17-24-512.
  12
       15 U.S.C. § 1692a(6) and Ark.. Code Ann. § 17-24-502(5)(A).



                                                                                              3
Case 2:18-cv-02184-PKH Document 28                         Filed 03/29/19 Page 4 of 11 PageID #: 221



  “principal purpose” prong and the “regularly collecting” prongs provide separate

  paths to establish the FDCPA’s and the AFDCPA’s coverage as a “debt collector.”                           13




  The phrase “owed or due another” modifies only the “regularly collects” prong

  and not the “principal purpose” prong.              14




            Since some entities could qualify as a “debt collector” under either prong,

  there has been relatively little case law defining the meaning of the “principal

  purpose” prong and little reason in define the FDCPA’s coverage under the

  “principal purpose” prong. In 2017, however, the Supreme Court held that a debt

  buyer is not covered under the “regularly collects” prong of the definition of “debt

  collector,” because the debts are owned by the debt buyer and not “owed or due

  another.” The Supreme Court explicitly stated that it was not addressing
                 15




  application of the FDCPA’s alternative “principal purpose” definition, which was

  not at issue since it had not been presented by the parties and did not fall within

  the scope of its grant of review.         16




  13
    See e.g. Henson v. Santander Consumer USA, Inc., 817 F.3d 131, 136 (4th Cir. 2016) aff’d ____ U.S.
  ____, 137 S. Ct. 1718, 198 L. Ed. 2d 177 (2017); Davidson v. Capital One Bank, 797 F.3d 1309, 1316, n.8
  (11th Cir. 2015); James v. Wadas, 724 F.3d 1312, 1317 (10th Cir. 2013); Schlegal v. Wells Fargo Bank, 720
  F.3d 1204, 1208 (9th Cir. 2013); Hester v. Graham, Bright & Smith, 289 Fed. Appx. 35, 41 (5th Cir.
  2008); Goldstein v. Hutton, Ingram, Yuzek, Gainen, Carroll & Bertolotti, 374 F.3d 56, 61 (2d Cir. 2004).
  14
    Tepper v. Amos Fin., L.L.C., 898 F.3d at 365 (3d Cir. 2018) (“’Any debts’….stands in contrast to
  ‘debts owed or due…another,’ which limits only the ‘regularly collects’ definition.”); Davidson v.
  Capital One Bank, 797 F.3d 1309, 1316, n.8 (11th Cir. 2015) (“’principal purpose’ not modified by
  ‘owed or due another’”); see also Schlegel v. Wells Fargo Bank, 720 F.3d 1204, 1209 (9th Cir. 2013)
  (“This argument fails, because it would require us to overlook the word ‘another’ in the second
  definition of ‘debt collector’”).
  15
       Henson v. Santander Consumer USA, Inc., ____ U.S. ____, 137 S. Ct. 1718, 198 L. Ed. 2d 177 (2017).

   Henson, ____ U.S. ____, 137 S. Ct. 1718, 198 L. Ed. 2d 177 (2017); see also 898 F.3d at 371 (concluding
  16



  that debt buyer defendant was a debt collector under principal purpose prong); Skinner v. LVNV
  Funding, 2018 WL 319320, *3-4 (N.D. Ill., Jan. 8, 2018) (concluding that “a debt purchaser can still
  qualify as a debt collector under § 1692a(6) if its principal purpose is the collection of debts”);
  Mitchell v. LVNV Funding L.L.C., 2017 WL 6406594 (N.D. Ind., Dec. 15, 2017) (“Henson explicitly did
  not address the first prong in the definition of a debt collector”).



                                                                                                            4
Case 2:18-cv-02184-PKH Document 28                        Filed 03/29/19 Page 5 of 11 PageID #: 222



            After Court denied DNF’s motion to dismiss Reygadas’ pleading on this

  issue, the Third Circuit Court of Appeals ruled that debt buyers are debt collectors

  under the “principal purpose” prong of the FDCPA. The debt buyer (Crown 17




  Asset Management) in Barbato put forth the same argument the DNF does here:

  that since it had no “overt acts of collection” by direct communication with

  consumers, but instead outsources collection to other entities, it did not meet the

  “primary purpose” prong of “debt collector.”                 18




            The Third Circuit had little trouble rejecting the “passive debt buyer”

  argument by focusing on the text of the FDCPA:

            The statutory context of the “principal purpose” definition casts further
            doubt on Crown’s argument that Congress meant to limit it to only
            those entities that actively collect from consumers. In contrast to the
            “regularly collects” definition, where Congress explicitly used the verb
            “to collect” in describing the actions of those it intended the definition
            to cover, in the “principal purpose” definition, Congress used the noun
            “collection” and did not specify who must do the collecting or to whom
            the debt must be owed. Thus, by its terms, the “principal purpose”
            definition sweeps more broadly than the “regularly collects” definition,
            and we must presume that the “legislature says ... what it means and
            means ... what it says.”

            In a plain language argument of its own, Crown retorts that to find that
            it qualifies under the “principal purpose” definition even though it
            outsources its collection activities would be to read the word
            “indirectly” into the statute where it does not appear. This is especially
            problematic, Crown contends, because the “regularly collects”
            definition does specify that an entity can collect “directly or indirectly,”
            while Congress omitted this qualifier from the “principal purpose”
            definition.

            We are unpersuaded. Again, the fact that the “regularly collects”
            definition employs a verb and the “principal purpose” definition
            employs a noun is critical. In the “regularly collects” definition, the
            “directly or indirectly” qualification is necessary because one could
            reasonably interpret “collect” to refer to only direct efforts to collect—it
            is, after all, “a verb that requires action.”

  17
       Barbato v. Greystone Alliance, LLC, 916 F.3d 260 (3d Cir. 2019).
  18
       916 F.3d at 266.


                                                                                               5
Case 2:18-cv-02184-PKH Document 28                  Filed 03/29/19 Page 6 of 11 PageID #: 223




              The “principal purpose” definition, however, needs no such
              qualification. “Collection” by its very definition may be indirect, and
              that is the type of collection in which Crown engages: it buys consumer
              debt and hires debt collectors to collect on it. The existence of a
              middleman does not change the essential nature—the “principal
              purpose”—of Crown’s business. As Barbato points out, Crown could
              buy debt for the charitable purpose of forgiving it, or it could buy debt
              for the purpose of reselling it to unrelated parties at a profit. In both of
              those cases, the entity’s “principal purpose” would not be collection.
              But Crown does neither of those things. Indeed, the record reflects that
              Crown’s only business is the purchasing of debts for the purpose of
              collecting on those debts, and, as Crown candidly acknowledged at oral
              argument, without the collection of those debts, Crown would cease to
              exist. In short, Crown falls squarely within § 1692a(6)’s “principal
              purpose” definition.     19




              There is simply no difference, even given some of the undisputed facts here,

  between DNF’s business model and Crown’s.

              Most important, DNF sued Reygadas to obtain a judgment against her after

  the Purchasing Power account was allegedly in default in order to collect the

  debt. Reygadas has also provided the Court 129 debt collection complaints DNF
             20




  has filed in Arkansas, most of which have been filed after Reygadas filed this civil

  action. Obviously, DNF will continue to sue consumers to collect the debts it

  purchases. One DNF Assocs.’s owners and its managing member, actively

  participates in debt collection by providing affidavits asserting the amount

  consumers owe DNF Assocs. These affidavits are attached to debt collection
                                            21




  complaints by DNF Assocs. as the named plaintiff.          22




  19
       Id. (internal citations omitted).
  20
       McGaha Declaration, Exhibit 1
  21
       Document 11, ¶¶ 17-28.
  22
       Id.



                                                                                             6
Case 2:18-cv-02184-PKH Document 28                    Filed 03/29/19 Page 7 of 11 PageID #: 224



        Placing DNF outside the parameters of the FDCPA when it is actively

  collecting through litigation would frustrate the remedial purpose of the FDCPA

  to protect consumers from abusive collection practices.

        Second, DNF Assocs.’s is a licensed collection agency as required by

  Arkansas law. As part of its licensing application, its manager, Dave Maczka,
                   23




  certified he has over 20 years of experience in the debt collection industry and

  verified his knowledge of the Fair Debt Collection Practices Act during by

  attaching his results from an FDCPA compliance training course.

        Reygadas more than established a genuine issue of material fact that DNF is

  a debt collector under the primary purpose prong.


  II.   DNF can be found liable for its own conduct under the FDCPA because
        the Jacob Firm’s knowledge that Reygadas was represented by an attorney
        is imputed to DNF under agency principals.

        Debt collectors may not contact a consumer if it knows to be represented by

  an attorney:

        (a) Communication with the consumer generally—Without the prior
        consent of the consumer given directly to the debt collector or the
        express permission of a court of competent jurisdiction, a debt collector
        may not communicate with a consumer in connection with the
        collection of any debt—
        (2) if the debt collector knows the consumer is represented by an
        attorney with respect to such debt and has knowledge of, or can readily
        ascertain, such attorney’s name and address, unless the attorney fails to
        respond within a reasonable period of time to a communication from
        the debt collector or unless the attorney consents to direct
        communication with the consumer[.]

   Ark. Code Ann. § 17-24-301 (“Unless licensed by the State Board of Collection Agencies under this
  23



  subchapter it is unlawful to (1) Engage in the collection of delinquent accounts, bills, or other forms
  of indebtedness; (2) Use a fictitious name or any name other than their own in the collection of
  their own accounts receivable; (3) Solicit claims for collection; or (4) Purchase and attempt to collect
  delinquent accounts or bills.; Simpson v. Cavalry SPV I, LLC, 2014 Ark. 363, 440 S.W.3d 335 (holding
  that entity that purchased delinquent accounts and hired attorney to collect was collection agency
  required to be licensed).



                                                                                                        7
Case 2:18-cv-02184-PKH Document 28                       Filed 03/29/19 Page 8 of 11 PageID #: 225




            “[W]hen Congress creates a tort action, it legislates against a legal

  background of ordinary tort-related vicarious liability rules and consequently

  intends its legislation to incorporate those rules.” Hornbook rules on agency
                                                                   24




  apply here:

            Generally, the principal is chargeable with, and bound by, the
            knowledge of or notice to an agent received while the agent is acting
            within the scope of his or her authority and in reference to a matter
            over which such authority extends. The fact that the knowledge or
            notice of the agent was not actually communicated does not prevent the
            operation of the general rule because the agent's knowledge or notice is
            imputed to the principal and is constructive notice.

            According to the Restatement Third of Agency, for purposes of
            determining a principal's legal relations with a third party, notice of a
            fact that an agent knows or has reason to know is imputed to the
            principal if knowledge of the fact is material to the agent's duties to the
            principal…Furthermore, a notification given to an agent is effective as
            notice to the principal if the agent has actual or apparent authority to
            receive the notification unless the person who gives the notification
            knows or has reason to know that the agent is acting adversely to the
            principal.   25




                                                ***
            Some courts ascribe as the reason for the rule that a principal is charged
            with notice to or knowledge of an agent the theory that the agent,
            acting within the scope of his or her authority, is, as to the matters
            embraced therein, the alter ego of the principal. Other courts base the
            rule on the duty of the agent to communicate all material information
            to the principal and the presumption that the agent has done so. This
            rule is known as the "imputation doctrine."

            The rule of imputed knowledge is a rule of public policy based upon the
            necessities of general commercial relationships, and where a principal
            acts through an agent, a third person dealing with the agent is entitled
            to rely upon the agent's knowledge and notice, and it binds the
            principal, who should incur the risks of the agent's infidelity or lack of
            diligence rather than innocent third parties. In other words, it is the
            principal who has placed the agent in the position of trust and
            confidence who should suffer rather than an innocent stranger. Thus,
            the principal is bound by notice to his or her agent for the same reason

  24
       Meyer v. Holley, 537 U.S. 280, 123 S.Ct. 824, 154 L.Ed.2d 753 (2003).
  25
       2 Am. Jur. 2d Agency § 255 (internal citations omitted).



                                                                                              8
Case 2:18-cv-02184-PKH Document 28                      Filed 03/29/19 Page 9 of 11 PageID #: 226



            and to the same extent that the principal is bound by the act of his or
            her agent.  26




            Here, DNF hired the Jacob Firm to sue Reygadas to collect the debt in name

  of DNF supported by an Affidavit from one of DNF’s owners. After DNF sued

  Reygadas, the Jacob Firm was notified by US Mail and a Notice of Electronic Filing

  that Reygadas was represented by an attorney. Notice to the Jacob Firm that

  Reygadas was represented by an attorney binds DNF, who should incur any risk

  that the Jacob Firm did not actually or diligently communicate to DNF that

  Reygadas was represented by counsel. DNF placed its trust and confidence in the

  Jacob Firm to collect the debt through litigation. The Jacob’s Firm knowledge that

  the person sued hired an attorney must be imputed to DNF, rather than foreclose

  Reygadas’ rights to have her retained attorney handle the matter she hired him to

  handle.

            Respectfully, DNF misses the point on liability. Textbook agency law

  imputes the knowledge that Reygadas was represented by an attorney on it.

  Therefore, it had to inform any other debt collector it hired to collect the debt that

  Reygadas had retained an attorney. DNF’s failure to do so put it at risk for liability

  under the FDCPA, 15 U.S.C. § 1692c(a)(2). And, it is exactly why Reygadas did not

  sue RGS.

            This theory of liability under the FDCPA has been recognized:

            It is undisputed that LVNV’s three prior servicers assigned to collect on the
            Torres account—whether for the purpose of obtaining a judgment, in
            reviving the judgment, or in pursuing garnishment liens in post-judgment—
            were aware that Torres had counsel. When servicing agents—such as Blatt,
            Bleecker, and Miller—are acting both within the scope of their employment
            and for the benefit of LVNV, their knowledge is imputed upon LVNV. There
            is no dispute that: (1) LVNV—via its master agent Resurgent—used debt
            servicers for the purpose of collecting debts in both legal and non-legal

  26
       2 Am. Jur. 2d Agency § 256 (internal citations omitted).


                                                                                             9
Case 2:18-cv-02184-PKH Document 28                    Filed 03/29/19 Page 10 of 11 PageID #: 227



            settings; (2) that Resurgent assigned the debt collection duties upon Blatt,
            Bleecker, and Miller for the purpose of collecting debt owed by Torres to
            LVNV; (3) that all three prior servicers were aware of Torres’s legal
            representation at times during or after their respective periods of
            representation through direct communications with Torres’s counsel, ( (4)
            that Resurgent account records were updated at some point in time to
            indicate a ‘cease and desist’ instruction within their account records, and, (5)
            that Resurgent and any of the sub-servicers, including NRC, were at all times
            assigned to carry out collection efforts on behalf of LVNV…Accordingly,
            there is no dispute of a material fact that LVNV knew of Torres’s
            representation under § 1692c(a)(2).      27




            Because DNF and the Jacob Firm were unsuccessful in obtaining a judgment

  against Reygadas on which it could involuntarily garnish or execute, the only way

  for RGS to collect the debt from Reygadas was to communicate with her or her

  attorney directly. DNF obviously withheld the information that Reygadas was

  represented by counsel from RGS, which is actionable conduct under the FDCPA

  and the AFDCPA.


                                               Conclusion

            Reygadas raises genuine issues of material fact on both issues raised by DNF.

  Therefore, she respectfully requests the Court deny the motion for summary

  judgment and allow her claims to proceed to trial.

                                                          Respectfully submitted,

                                                          Corey D. McGaha
                                                          Ark. Bar No. 2003047
                                                          William T. Crowder
                                                          Ark. Bar No. 2003138
                                                          CROWDER MCGAHA, LLP
                                                          5507 Ranch Drive, Suite 202
                                                          Little Rock, AR 72223
                                                          Phone: (501) 205-4026
                                                          Fax: (501) 367-8208
                                                          cmcgaha@crowdermcgaha.com
                                                          wcrowder@crowdermcgaha.com

  27
       Torres v. LVNV Funding, LLC, 2018 WL 1508535 (N.D. Ill., March 27, 2018).



                                                                                          10
Case 2:18-cv-02184-PKH Document 28   Filed 03/29/19 Page 11 of 11 PageID #: 228




                                                                         11
